Per Curiam.
Gustav Peterson, an employee of the Erie railroad, self-insured, fell from a scaffold to the floor of his employer’s plant on January 11, 1928, and was injured. The employer did not refuse or neglect to provide such medical treatment as the nature of the injury required nor make an unreasonable selection of a physician to give treatments. Employer offered such treatment and Peterson refused same and employed Dr. Burch and paid him $164. He did not furnish, as required by section 13, Workmen’s Compensation Law,  a report of the injury and treatment within twenty days following the first treatment. Claimant has laid no basis for the claim allowed by the Industrial Board. (Sandberg v. Seymour Dress Company, Inc., 215 App. Div. 728; affd., 242 N. T. 497; Keigher v. General
*860Electric Co., 173 App. Div. 207; Brastowicz v. Doehler Die Casting Co., 187 id. 961.) Hinman, Acting P. J., Davis, Whitmyer, PULL and Hasbrouek, JJ., concur. Award reversed and claim dismissed, with costs against ■ the State Industrial Board.